                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                     Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MICRON'S
                                   9              v.                                         MOTION FOR SUMMARY
                                                                                             JUDGMENT OF NON-
                                  10     MICRON TECHNOLOGY, INC.,                            INFRINGEMENT
                                  11                    Defendant.                           Re: Dkt. No. 547
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 14, 2019, the Court held a hearing on defendant’s motion for summary judgment of

                                  15   non-infringement. Defendant contends that Micron’s products do not practice the “selecting”

                                  16   limitation which is common to each of the asserted claims. The Court construed the “selecting”

                                  17   terms of claims 1, 9, 12 and 30 as means-plus-function terms subject to 35 U.S.C. § 112(6) with

                                  18   “the corresponding structure of a verify reference select circuit, excluding a circuit that outputs

                                  19   voltage from a resistor ladder.” The Court also construed claims 42 and 45 to include the phrase

                                  20   “where selecting is performed without use of a circuit to output a voltage from a resistor ladder.”1

                                  21          Micron argues that the accused products use a resistor ladder to perform the function that

                                  22   MLC asserts is a “selection,” and that MLC and its technical expert, Dr. Lee, have attempted to
                                       avoid the Court’s claim construction by ignoring the role of the resistor ladder in Micron’s products.
                                  23
                                       Micron argues, inter alia, that the accused products use a circuit that outputs voltage from a resistor
                                  24
                                       ladder, that the resistor ladder is integrally involved in the alleged “selection,” that the accused
                                  25

                                  26          1
                                                  Based upon the statements of counsel at the hearing, it appears the parties agree that claims
                                  27   1, 9, 12, and 45 are no longer at issue due to the Court’s orders striking portions of Dr. Lee’s report.
                                       The parties agree that claim 30 remains in this case, and disagree about the continued vitality of
                                  28   claim 42. Unless MLC can demonstrate that claim 42 has survived the Court’s earlier orders, the
                                       Court anticipates that only claim 30 will remain for trial.
                                   1   products do not have a “verify reference select circuit,” and that the circuits identified by MLC as

                                   2   the “verify reference select circuit” do not perform the function of “selecting.” Micron relies heavily

                                   3   on the testimony and analysis of its technical expert, Joseph McAlexander, and Micron criticizes

                                   4   the testimony and analysis of MLC’s technical expert, Jack Lee, as legally inadequate and factually

                                   5   incorrect.2

                                   6          MLC responds that the resistor ladder in Micron’s products is irrelevant to the “selecting”

                                   7   limitation, and MLC focuses on entirely different circuitry that is downstream from the resistor

                                   8   ladder which MLC contends generates the reference signals/voltages and performs the selection.

                                   9   MLC asserts that it and Dr. Lee are not ignoring the resistor ladder, but that instead Dr. Lee
                                       considered the resistor ladder and concluded that it was not involved in “selecting.” MLC and Dr.
                                  10
                                       Lee also identify circuits3 in Micron’s accused products that are the “verify reference select circuits,”
                                  11
                                       and MLC argues that there are factual disputes as to the role of the circuits in Micron’s products.4
                                  12
Northern District of California
 United States District Court




                                              The Court concludes that while Micron advances a number of persuasive arguments about
                                  13
                                       non-infringement, summary judgment is not appropriate because there are disputes about what
                                  14
                                       circuitry is relevant, how the circuitry at issue operates, and whether and the extent to which the
                                  15
                                       resistor ladder is involved in “selecting.” In order to grant Micron’s motion, the Court would be
                                  16

                                  17
                                              2
                                  18            Most, if not all, of these criticisms are also the subject of pending Daubert motions and
                                       motions in limine. MLC has filed similar motions directed at Mr. McAlexander. To the extent that
                                  19   Micron argues that Dr. Lee’s analysis is legally flawed (for example by performing an entirely
                                       “functional” analysis), the Court will address those arguments in connection with the other pending
                                  20   motions.
                                              3
                                  21              Although MLC did not identify the precise circuit in the B74/75A product until its
                                       opposition briefing, Dr. Lee did opine in his report that there was an “equivalent” circuit in that
                                  22   product. Micron contends that, among other things, because the circuitry in the B74/75A is different
                                       than in Micron’s two-bit-per-cell accused products, Dr. Lee cannot simply apply his infringement
                                  23   theory for the other products to the B74/75A product. The Court finds that this is a factual dispute
                                       that must be resolved at trial.
                                  24          4
                                                  MLC also accuses Micron of introducing new non-infringement theories that it had not
                                  25   previously disclosed. In general, the Court finds these arguments lack merit as Micron has
                                       consistently maintained that its products do not perform the selecting function, and that Micron’s
                                  26   products use a resistor ladder to generate a voltage to perform what MLC describes as “selecting.”
                                               However, to the extent Micron now contends that the ‘571 patent is invalid for indefiniteness
                                  27   under 35 U.S.C. § 112(2) because the patent does not adequately disclose a structure for the “verify
                                       reference select circuit,” the Court finds that Micron has waived any such contention by failing to
                                  28   raise this argument in its invalidity contentions, in multiple rounds of claim construction, or through
                                       summary judgment.
                                                                                           2
                                   1   required to dismiss Dr. Lee’s report and accept Micron’s account of the role and function of the

                                   2   circuitry. The Court concludes that the jury will need to resolve these issues.

                                   3          Finally, Micron moves to strike Dr. Lee’s summary judgment declaration as containing

                                   4   improper rebuttal opinions about the role and function of the resistor ladder. Micron notes that Dr.

                                   5   Lee’s report simply states that the resistor ladder is irrelevant, and Dr. Lee does not explain how he

                                   6   reached that conclusion nor does he analyze what the resistor ladder in Micron’s products actually

                                   7   does. As a general matter, the Court agrees with Micron that Dr. Lee’s testimony about the resistor

                                   8   ladder will be limited to the opinion he expressed in his expert report, and that Dr. Lee will not be

                                   9   permitted to provide new opinions or analysis regarding the resistor ladder. However, the Court
                                       also notes that Dr. Lee was questioned about the resistor ladder at his deposition, and the Court will
                                  10
                                       permit Dr. Lee to provide testimony that is within the scope of his deposition testimony. See, e.g.,
                                  11
                                       Lee Tr. at 139:21-145:8, 163:8-172:7 (resistor ladder performs conversion not selection). The Court
                                  12
Northern District of California
 United States District Court




                                       declines to strike Dr. Lee’s declaration because it is not clear the extent to which certain statements
                                  13
                                       in his declaration were also covered at his deposition. However, the parties are advised that the
                                  14
                                       Court intends to limit Dr. Lee’s testimony (as well as the other experts in this case) to the matters
                                  15
                                       disclosed in reports and covered in depositions.
                                  16
                                              Accordingly, Micron’s motion for summary judgment of non-infringement is DENIED.
                                  17

                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: June 14, 2019                          ______________________________________
                                  21                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
